             Case 6:19-cv-00413-AA        Document 1      Filed 03/19/19     Page 1 of 7




 Corinna Spencer-Scheurich, OSB #130147
 corinna@nwjp.org
 Northwest Workers’ Justice Project
 812 SW Washington St, Suite 225
 Portland, OR 97205
 Telephone: (503) 525-8454
 Facsimile: (503) 946-3029

 D. Michael Dale, OSB #771507
 michaeldale@dmichaeldale.net
 Law Office of D. Michael Dale
 P.O. Box 1032
 Cornelius, OR 97113
 Telephone: (503) 730-1706
 Facsimile: (503) 946-3089



                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



                                                                         Civil No.: 6:19-cv-413
SARAH BENNETT, an individual,

    Plaintiff,                                                                   COMPLAINT
             v.
                                                                   Fair Labor Standards Act
CASSIEL EUGENE, LLC, a domestic limited                             (29 U.S.C. §§ 201 et seq.),
liability company, doing business as VISITING                   Oregon Wage and Hour Laws
ANGELS EUGENE,

    Defendant.
                                                               DEMAND FOR JURY TRIAL




                                        I. INTRODUCTION

        1.        Sarah Bennett (Plaintiff) brings this action against Cassiel Eugene, LLC, dba

 Visiting Angels Eugene (Defendant), under the Fair Labor Standards Act (29 U.S.C. §§ 201 et

 seq., “FLSA”) to collect unpaid wages. Plaintiff seeks overtime and minimum wages due to her

 under 29 U.S.C. §§ 206, 207, and 216(b), and liquidated damages for the failure to pay wages

 PAGE 1 - COMPLAINT
            Case 6:19-cv-00413-AA       Document 1       Filed 03/19/19     Page 2 of 7




under 29 U.S.C. § 216(b).

       2.      Plaintiff alleges unpaid wages, minimum wage and overtime violations, and

penalty damages under Oregon wage and hour laws O.R.S. §§ 652.200, 653.025, 653.261, and

653.055.

                                       II. JURISDICTION

       3.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b), as this action arises

under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.; 28 U.S.C. § 1331, as this action

arises under the laws of the United States, and 28 U.S.C. § 1337, as it arises under acts of

Congress regulating commerce.

       4.      Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction of the

claims based on Oregon law, as they are so related to claims within the Court’s original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.

                                          III. PARTIES

       5.      Plaintiff Sarah Bennett is a natural person who is employed to perform labor for

Visiting Angels Eugene in Eugene, Oregon, in Lane County.

       6.      Defendant Cassiel Eugene, LLC, dba Visiting Angels Eugene (“Visiting Angels”)

is a home-healthcare business with its principal place of business in Eugene, Oregon, in Lane

County. Defendant Visiting Angels is a limited liability company registered with the Oregon

Secretary of State.

                                           IV. FACTS

       7.      Defendant Visiting Angels provides at-home elder care services in Eugene, and

surrounding communities, including overnight care.



PAGE 2 - COMPLAINT
                Case 6:19-cv-00413-AA       Document 1       Filed 03/19/19     Page 3 of 7




           8.      Defendant employed Plaintiff to provide caregiver services for Visiting Angels

clients.

           9.      During each workweek during the course of Plaintiff’s employment at Visiting

Angels, Plaintiff was employed by Defendant to perform domestic service in households, which

affected interstate commerce.

           10.     Plaintiff worked shifts exceeding 24-hours, providing care for one of Defendant’s

clients (hereinafter “Overnight Client”), during the approximate period of December 10, 2016,

through June 19, 2017.

           11.     Defendant contracted with Plaintiff to pay Plaintiff an hourly wage of $11.75 for

caregiver services during the period of December 10, 2016, through June 19, 2017.

           12.     Defendant did not provide Plaintiff with adequate sleeping facilities during the

approximate period of December 10, 2016, through June 19, 2017, while Plaintiff provided care

for Overnight Client.

           13.     Defendant scheduled Plaintiff’s sleeping period from 1:00am to 9:00am

(hereinafter “Scheduled Sleeping Period”).

           14.     Plaintiff was required to remain at Overnight Client’s home during the Scheduled

Sleep Period.

           15.     Defendant did not pay Plaintiff for hours worked during the Scheduled Sleep

Period.

           16.     Plaintiff regularly suffered multiple sleep interruptions due to calls to duty from

Overnight Client, routinely resulting in less than five (5) hours of uninterrupted sleep during the

Scheduled Sleep Period.

           17.     Defendant did not pay Plaintiff for interruptions to the Scheduled Sleep Period



PAGE 3 - COMPLAINT
          Case 6:19-cv-00413-AA         Document 1      Filed 03/19/19     Page 4 of 7




due to a call to duty from Overnight Client.

       18.     Defendant regularly failed to compensate Plaintiff at a rate of time and one half

for every hour worked over 40.

       19.     Defendant regularly paid Plaintiff less than the federal minimum wage for hours

worked for Defendant.

       20.     Defendant regularly paid Plaintiff less than the Oregon minimum wage for hours

worked for Defendant.

       21.     Among other weeks, Defendant did not provide adequate sleeping facilities to

Plaintiff during the week of March 20, 2017, through March 26, 2017.

       22.     Defendant failed to pay Plaintiff for all hours during the Scheduled Sleep Period

the week of March 20, 2017, through March 26, 2017, bringing her hourly wage below the

federal and state minimum wages and also resulting in unpaid overtime premiums.

       23.     Among other weeks, Defendant did not pay Plaintiff for all hours during the

Scheduled Sleep Period when interruptions due to a call to duty from Overnight Client resulted

in less than five (5) hours of uninterrupted sleep during the Scheduled Sleep Period the week of

February 6, 2017, through February 12, 2017.

       24.     Defendant’s failure to pay Plaintiff for all hours during the Scheduled Sleep

Period the week of February 6, 2017, through February 12, 2017, brought her hourly wage below

the federal minimum wage.

       25.     Among other weeks, Defendant did not pay Plaintiff for all hours during the

Scheduled Sleep Period when interruptions due to a call to duty from Overnight Client resulted

in less than five (5) hours of uninterrupted sleep during the Scheduled Sleep Period the week of

May 15, 2017, through May 21, 2017.



PAGE 4 - COMPLAINT
          Case 6:19-cv-00413-AA         Document 1       Filed 03/19/19     Page 5 of 7




       26.     Defendant failure to pay Plaintiff for all hours during the Scheduled Sleep Period

the week of May 15, 2017, through May 21, 2017, brought her hourly wage below the state

minimum wage and also resulted in unpaid overtime premium.

       27.     Among other weeks, Defendant did not pay Plaintiff for hours she was called to

duty by Overnight Client during her the Scheduled Sleep Period during the week of May 1, 2017,

through May 7, 2017.

       28.     Defendant failure to pay Plaintiff for hours she was called to duty by Overnight

Client during the Scheduled Sleep Period the week of May 1, 2017, through May 7, 2017,

brought her hourly wage below the federal and state minimum wages and also resulted in unpaid

overtime premiums.

       29.     Plaintiff, through her attorney, sent Defendant a letter on February 22, 2019,

complaining of the violations of state and federal wage and hour law and requesting payment of

the wages Plaintiff is due.

       30.     Defendant received the letter on or about February 24, 2019.

       31.     To date, Defendant has failed to pay Plaintiff all of her wages.

                                  V. CLAIMS FOR RELIEF

                               (First Claim—Violation of FLSA)

       32.     Defendant violated 29 U.S.C. § 206 when it failed to pay Plaintiff the minimum

wage rate for all the hours worked.

       33.     Defendant violated 29 U.S.C. § 207 when it failed to pay Plaintiff overtime

premium wages for work performed for Defendants in excess of forty hours per work week.

       34.     Defendant’s nonpayment of minimum wage and overtime was willful.

       35.     Pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover unpaid minimum
wages and overtime wages, equal amounts as liquidated damages, and attorney’s fees and costs.

PAGE 5 - COMPLAINT
            Case 6:19-cv-00413-AA       Document 1       Filed 03/19/19     Page 6 of 7




        (Second Claim – Violation of Oregon Minimum Wage and Overtime Laws)

       36.     Defendant failed to pay Plaintiff at the Oregon minimum hourly rate for all hours

worked in violation of O.R.S. § 653.025.

       37.     Defendants failed to pay Plaintiffs at a rate of time and one half for overtime

hours in violation of O.R.S. § 653.261 and its implementing regulations.

       38.     Plaintiffs are entitled, under O.R.S. § 653.055, to recover the unpaid wages,

penalty damages in an amount equal to 240 times their hourly wage rate, and reasonable attorney

fees and costs for non-payment of minimum and overtime wages.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:

       1.      Award Plaintiff her unpaid minimum and overtime wages pursuant to 29 U.S.C. §

206 and § 207 and liquidated damages pursuant to 29 U.S.C. § 216(b);

       2.      Award Plaintiff her unpaid minimum wages pursuant to Oregon minimum wage

laws, O.R.S. § 653.025;

       3.      Award Plaintiff her unpaid overtime wages pursuant to Oregon overtime law,

O.R.S. § 653.261;

       4.      Award Plaintiff penalty wages in the amount of 240 times Plaintiff’s average

hourly wage pursuant to O.R.S. § 653.055, for unpaid minimum and overtime wages;

       5.      Find that Plaintiff is the prevailing party and award Plaintiff reasonable attorneys’

fees and costs under 29 U.S.C. § 216(b) and ORS §§ 653.055 and 652.200;

       6.      Award Plaintiff pre-judgment interest on sums due under state law claims and

post-judgment interest; and

       7.      Award Plaintiff such other relief as this Court deems just and proper.



PAGE 6 - COMPLAINT
         Case 6:19-cv-00413-AA        Document 1       Filed 03/19/19       Page 7 of 7




Respectfully submitted this 19th day of March, 2019.


                                                   /s Corinna Spencer-Scheurich __________ _
                                                   Corinna Spencer-Scheurich
                                                   OSB #130147
                                                   corinna@nwjp.org
                                                   Northwest Workers’ Justice Project
                                                   812 SW Washington St, Suite 225
                                                   Portland, OR 97205
                                                   Telephone: (503) 525-8454
                                                   Facsimile: (503) 946-3029

                                                   Attorney for Plaintiff




PAGE 7 - COMPLAINT
